Exhibit 10.59

FOURTH AMENDMENT TO SENIOR SECURED CREDIT AGREEMENT

This FOURTH AMENDMENT TO SENIOR SECURED CREDIT AGREEMENT, dated as of April 13,
2018 (this “Fourth Amendment”), is entered into by and among Global Power
Equipment Group Inc. (“Borrower”), each financial institution from time to time
party hereto as lender (each, a “Lender” and collectively, the “Lenders”), and
CENTRE LANE PARTNERS MASTER CREDIT FUND II, L.P., a Delaware limited
partnership, as administrative agent for the Lenders (in such capacity, and
together with its successors and assigns, the “Administrative Agent”) and as
collateral agent for the Lenders (in such capacity, and together with its
successors and assigns, the “Collateral Agent”).

RECITALS

WHEREAS, the Borrower, the Lenders identified on signatures pages thereto, the
Administrative Agent and the Collateral Agent are parties to that certain Senior
Secured Credit Agreement, dated as of June 16, 2017, as amended by that certain
First Amendment to Senior Secured Credit Agreement, dated as of August 17, 2017,
that certain Limited Waiver and Second Amendment to Senior Secured Credit
Agreement, dated as of October 11, 2017, that certain Second Limited Waiver and
Third Amendment, dated as of January 9, 2018 and that certain Third Limited
Waiver to Senior Secured Credit Agreement, dated as of March 30, 2018 (the
“Existing Credit Agreement”; the Existing Credit Agreement, as amended by this
Fourth Amendment, the “Credit Agreement”);

WHEREAS, the Borrower has requested that the Lenders agree to amend the Existing
Credit Agreement to delete the Financial Covenants set forth in (i) Section
7.12(a) of the Existing Credit Agreement for the Fiscal Quarters ending on
September 30, 2018, December 31, 2018, March 31, 2019 and June 30, 2019 and (ii)
Section 7.12(b) of the Existing Credit Agreement for the Fiscal Quarters ending
on March 31, 2019 and June 30, 2019 (collectively, the “Specified Financial
Covenants”);

WHEREAS, in accordance with Section 7.05(h) of the Credit Agreement, on or about
March 21, 2018, GPEG C.V., a Subsidiary of the Borrower, has Disposed of certain
real estate assets located in the Netherlands for a sale price of $318,521.09
(the “GPEG Sale”);

WHEREAS, each of Braden Manufacturing, L.L.C. and GPEG Mexico Distributing, SA
de CV wishes to release cash collateral securing certain letter of credit
obligations in an amount of $1,099,778 (the “Cash Collateral Proceeds”);

WHEREAS, the Borrower has sold or intends to sell a receivable in an amount of
$2,318,478.02 due from WECTEC LLC, a subsidiary of Westinghouse Electric Company
LLC (the “WECTEC Receivable”);

WHEREAS, pursuant to Sections 2.02(b)(ii) and (v) of the Credit Agreement, the
Borrower is required to prepay an aggregate amount of the Obligations equal to
100% of the Net

 

 



 

--------------------------------------------------------------------------------

 



Cash Proceeds realized or received by the Borrower or any of its Subsidiaries in
connection with (i) the Disposition of any property plus the Prepayment Premium
(collectively, the “Required Prepayment”) and (ii) any extraordinary receipts in
excess of $500,000 in the aggregate in any Fiscal Year, as promptly as
reasonably practicable, but in any event, prior to the date which is five (5)
Business Days after the receipt thereof;

WHEREAS, the Borrower has requested that the Lenders waive the prepayments
required by the occurrence of each of the GPEG Sale, the release of the Cash
Collateral Proceeds and the sale of the WECTEC Receivable (collectively, the
“Prepayment Amounts”); and

WHEREAS, the Lenders are willing to amend the Existing Credit Agreement to (i)
delete the Specified Financial Covenants, (ii) waive the Prepayment Amounts and
(iii) make certain other changes to the Existing Credit Agreement, in each case
subject to the terms and conditions of this Fourth Amendment.

NOW THEREFORE, in consideration of the premises and the mutual covenants and the
agreements herein set forth, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, agree as follows:

ARTICLE I

Definitions

Section 1.1.     Certain Definitions.  Capitalized terms used herein but not
otherwise defined herein shall have the meanings ascribed thereto in the Credit
Agreement.

ARTICLE II

Waiver and Consent

Section 2.1.    Waiver of Prepayment Amounts.  Subject to satisfaction of the
conditions set forth in Article V hereof, and in reliance upon (a) the
representations and warranties of the Loan Parties set forth herein and in the
Credit Agreement and the other Loan Documents and (b) the agreements of the Loan
Parties set forth herein, effective as of the date hereof, the Lenders hereby
waive the Prepayment Amounts and the Event of Default that would otherwise
result from the failure to pay the Prepayment Amounts.

Section 2.2.     General.  Nothing in this Fourth Amendment, nor any
communications among any Loan Party, any Agent, or any Lender, shall be deemed a
waiver with respect to any Events of Default, other than the Event of Default
that would otherwise result from the failure to pay the Prepayment Amounts, or
any future failure of the Loan Parties to comply fully with any provision of the
Credit Agreement or any provision of any other Loan Document, and in no event
shall this waiver be deemed to be a waiver of enforcement of any of the Agents’
or Lenders’ rights or remedies under the Credit Agreement and the other Loan
Documents, at law (including under the UCC), in equity, or otherwise including,
without limitation, the right to declare all Obligations immediately due and
payable pursuant to Section 8.02 of the Credit Agreement, with respect to any
other Defaults or Events of Default now existing or hereafter arising, other
than the Event of Default that would otherwise result from the failure to pay
the Prepayment Amounts.  Except as expressly provided herein, each Agent and
each Lender hereby





2

--------------------------------------------------------------------------------

 



reserves and preserves all of its rights and remedies against the Borrower and
each other Loan Party under the Credit Agreement and the other Loan Documents,
at law (including under the UCC), in equity, or otherwise including, without
limitation, the right to declare all Obligations immediately due and payable
pursuant to Section 8.02 of the Credit Agreement.  The waivers and consents in
this Article II shall be effective only in this specific instance and for the
specific purposes set forth herein and does not allow for any other or further
departure from the terms and conditions of the Credit Agreement or any other
Loan Document, which terms and conditions shall remain in full force and effect.

ARTICLE III

Amendment

Section 3.1.     Amendments to Credit Agreement.  Upon satisfaction of the
conditions set forth in Article V hereof, the Existing Credit Agreement is
hereby amended as follows:

(a)        Section 1.01 of the Existing Credit Agreement is hereby amended to
add the following new definition in the appropriate alphabetical order:

“Fourth Amendment” means the Fourth Amendment to Senior Secured Credit
Agreement, dated as of April 13, 2018, among the Borrower, the other Loan
Parties party thereto, the Administrative Agent and the Lenders party thereto.

“Fourth Amendment Effective Date” means the date all the conditions precedent to
effectiveness of the Fourth Amendment as set forth therein are satisfied or
waived in accordance therewith.

“Fourth Amendment Fee” means $500,000.

“Incremental Effective Date” has the meaning set forth in Section 2.01(c).

“Incremental Loan” has the meaning set forth in Section 2.01(c).

“Incremental Loan Commitment” has the meaning set forth in Section 2.01(c).

“Incremental Loan Request” has the meaning set forth in Section 2.01(c).

“Minimum Incremental Loan Interest Amount” has the meaning set forth in Section
2.04(d).

“Second Specified Subsidiary Transaction” means the transaction set forth on
Schedule 7.05.

“Unused Line Fee” has the meaning set forth in Section 2.05(e).

(b)        Section 1.01 of the Existing Credit Agreement is hereby amended to
amend and restate the definitions set forth below:





3

--------------------------------------------------------------------------------

 



“Aggregate Commitments” means, collectively, the Initial Loan Commitments, the
First-Out Loan Commitments and the Incremental Loan Commitments of all the
Lenders as in effect from time to time.

“Commitment” means, as to each Lender, such Lender’s Initial Loan Commitment,
First-Out Loan Commitment and Incremental Loan Commitment.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person to the extent of the value of such property
(other than customary reservations or retentions of title under agreements with
suppliers entered into in the ordinary course of business), (d) all obligations
of such Person in respect of the deferred purchase price of property or services
(excluding (i) accounts payable and other accrued liabilities incurred in the
ordinary course of business not past due for more than one hundred twenty (120)
days after its stated due date (except for accounts payable contested in good
faith), (ii) any earn‑out obligation until such obligation is both required to
be reflected as a liability on the balance sheet of such Person in accordance
with GAAP and not paid after becoming due and payable and (iii) deferred or
equity compensation arrangements entered into in the ordinary course of business
and payable to directors, officers or employees), (e) all Indebtedness
(excluding prepaid interest thereon) of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed but, in the case of
Indebtedness which is not assumed by such Person, limited to the lesser of
(x) the amount of such Indebtedness and (y) the fair market value of such
property, (f) all Guarantee Obligations by such Person of Indebtedness of
others, (g) all Attributable Indebtedness of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty (excluding the portion thereof that
has been fully cash collateralized in a manner permitted by this Agreement),
(i) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances, surety bonds and performance bonds, whether or not
matured, (j) all Debt Equivalents of such Person, (k) all obligations in respect
of the Minimum Incremental Loan Interest Amount, the Upfront First-Out Fee, the
Upfront Initial Fee, the Upfront First-Out Fee PIK Amount and the Upfront
Initial Fee PIK Amount and (l) the Swap Termination Value under outstanding Swap
Contracts at such time to which such Person is a party.  The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is directly liable therefor as a result of such Person’s ownership interest in
or other relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.  Anything herein
to the contrary notwithstanding, obligations in respect of any Indebtedness that
has been irrevocably defeased (either covenant or legal) or satisfied and
discharged





4

--------------------------------------------------------------------------------

 



pursuant to the terms of the instrument creating or governing such Indebtedness
shall not constitute Indebtedness.

“Interest Period” means (i) as to the Initial Loans (A) initially, the period
beginning on (and including) the Closing Date and ending on (and including) the
last day of the calendar month in which the Closing Date occurs and
(B) thereafter, the period beginning on (and including) the first day of each
succeeding calendar month and ending on the earlier of (and including) (x) the
last day of such calendar month and (y) the Maturity Date, (ii) as to the
First-Out Loans, (A) initially, the period beginning on (and including) the
First Amendment Effective Date and ending on (and including) the last day of the
calendar month in which the First Amendment Effective Date occurs and
(B) thereafter, the period beginning on (and including) the first day of each
succeeding calendar month and ending on the earlier of (and including) (x) the
last day of such calendar month and (y) the First-Out Loan Repayment Date, and
(iii) as to the Incremental Loans, (A) initially, the period beginning on (and
including) the date such Incremental Loan is funded and ending on (and
including) the last day of the calendar month in which such Incremental Loan is
funded and (B) thereafter, the period beginning on (and including) the first day
of each succeeding calendar month and ending on the earlier of (and including)
(x) the last day of such calendar month and (y) May 31, 2019.

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of an Initial Loan, a First-Out Loan or an Incremental Loan.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party or other Subsidiary arising under any
Loan Document or otherwise with respect to any Loan Document entered into with a
Lender, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any other Subsidiary of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.  Without limiting
the generality of the foregoing, the Obligations of the Loan Parties under the
Loan Documents (and of any of their Subsidiaries to the extent they have
obligations under the Loan Documents) include (1) the obligation (including
Guarantee Obligations) to pay principal, interest, reimbursement obligations,
charges, expenses, fees (including, without limitation, the Unused Line Fee, the
Minimum Incremental Loan Interest Amount, the Upfront First-Out Fee, the Upfront
Initial Fee and any accrued and uncapitalized Upfront First-Out Fee PIK Amounts
and Upfront Initial Fee PIK Amounts), premiums (including, without limitation,
any Prepayment Premium), the Exit Fee, the Fourth Amendment Fee, Attorney Costs,
indemnities and other amounts payable by any Loan Party or any other Subsidiary
under any Loan Document and (2) the obligation of any Loan Party or any other
Subsidiary to reimburse any amount in respect of any of the





5

--------------------------------------------------------------------------------

 



foregoing that any Lender, in its sole discretion, may elect to pay or advance
on behalf of such Loan Party or such Subsidiary.”

“Subsidiary Transaction” means (i) a Specified Subsidiary Transaction, (ii) a
Second Specified Subsidiary Transaction or (iii) any other Disposition
constituting the sale of all or substantially all of the assets or Equity
Interests of a Subsidiary, the terms and conditions of which have been consented
to in advance in writing by the Administrative Agent.

(c)        Section 2.01 of the Existing Credit Agreement is hereby amended to
add a new clause (c) and re-number the subsequent clauses
appropriately.  Section 2.01(c) shall read as follows:

“(c)      Subject to the terms and conditions set forth herein and in Section
4.02 of this Agreement, the Borrower may, by written notice to the
Administrative Agent (the “Incremental Loan Request”), request a one-time term
loan (an “Incremental Loan”) at any time on or before May 31, 2019; provided
that, (i) the aggregate principal amount of such Incremental Loan shall not
exceed $3,000,000, (ii) each Lender agrees to make the Incremental Loan in an
aggregate principal amount not to exceed at any time outstanding the amount set
forth opposite such Lender’s name in Schedule 2.01(c) (such amount being
referred to herein as such Lender’s  “Incremental Loan Commitment”), and (iii)
the Borrower shall use the proceeds of such Incremental Loan for general working
capital purposes.  The Incremental Loan Request shall set forth (x) the amount
of the Incremental Loan Commitment being requested (which shall be in a minimum
amount of $1,000,000 and multiples of $1,000,000 in excess thereof) and (y) the
date on which such Incremental Loan is requested to become effective (which,
unless otherwise agreed by the Administrative Agent and the Lenders providing
such Incremental Loan, shall not be less than ten (10) days or more than thirty
(30) days after the date of the Incremental Loan Request (the “Incremental
Effective Date”)).”

(d)        Section 2.01(e) (renumbered pursuant to the above paragraph) of the
Existing Credit Agreement shall be amended to insert a new sentence at the end
thereof:

“All the outstanding principal amount of the Incremental Loans, together with
all accrued and unpaid interest thereon, and any fees and other amounts payable
hereunder, shall be due and payable on the earlier of (x) May 31, 2019, (y) the
date that the Second Specified Subsidiary Transaction is consummated and (z) the
date of the acceleration of the Loans pursuant to Section 9.02.”

(e)        Section 2.02(b) of the Existing Credit Agreement is hereby amended to
insert a new clause after the end of clause (vi) therein, which shall read as
set forth below, and to renumber the existing clauses (vii) and (viii) as
clauses (viii) and (ix), respectively.

“(vii)    On May 31, 2019, the Borrower shall prepay all of the Obligations due
and payable hereunder.”





6

--------------------------------------------------------------------------------

 



(f)         Section 2.02(b)(viii)(x) shall be amended and restated in its
entirety as follows:

“(x) each voluntary and mandatory prepayment of Loans pursuant to Section
2.02(a) and this Section 2.02(b) (excluding any Disposition made pursuant to
Section 7.05(k) in connection with an Initial Subsidiary Transaction) shall be
applied as follows:

First, to the payment of all outstanding fees and all expenses specified in
Section 8.03;

Second, to the payment of that portion of the Obligations constituting the
Minimum Incremental Loan Interest Amount, in each case in respect of the
Incremental Loans;

Third, to the payment of that portion of the Obligations constituting accrued,
unpaid interest (including, but not limited to, accrued but uncapitalized PIK
Interest) and the Exit Fee, in each case in respect of the First-Out Loans;

Fourth, to the payment of that portion of the Obligations constituting accrued,
unpaid interest (including, but not limited to, accrued but uncapitalized PIK
Interest) and the Prepayment Premium (if any), in each case in respect of the
Initial Loans;

Fifth, shall be further applied to reduce the outstanding principal amount of
the Incremental Loans;

Sixth, shall be further applied in inverse order of maturity to reduce the
remaining scheduled installments of principal of the First-Out Loans; and

Seventh, shall be further applied in inverse order of maturity to reduce the
remaining scheduled installments of principal of the Initial Loans;”

(g)        Section 2.04 of the Existing Credit Agreement shall be amended to add
a new clause (d) at the end thereof, which shall read as follows:

“(d)      Notwithstanding the foregoing, the aggregate amount of interest
payable with respect to the outstanding Incremental Loans shall be the greater
of (x) the amount of accrued interest calculated pursuant to Section 2.04(a)
(including, but not limited to, accrued but uncapitalized PIK Interest) and (y)
the product of the aggregate principal amount of Incremental Loans multiplied by
.50 (such greater amount, the “Minimum Incremental Loan Interest Amount”).”

(h)        Section 2.05 of the Existing Credit Agreement is hereby amended to
add new clauses (d) and (e) at the end thereof, which shall read as follows:





7

--------------------------------------------------------------------------------

 



“(d)      The Borrower shall pay to the Administrative Agent for distribution to
the Lenders in accordance with each Lender’s Pro Rata Share the Fourth Amendment
Fee, which shall be fully earned in all respects on the Fourth Amendment
Effective Date and shall be due and payable on May 31, 2019.

(e)        The Borrower shall pay to the Administrative Agent for distribution
to the Lenders, in accordance with each Lender’s Incremental Loan Commitment, a
fee in an amount equal to the unused amount of the Incremental Loan Commitment
multiplied by one percent (1.00%) per annum (the “Unused Line Fee”).  The Unused
Line Fee shall be payable monthly in arrears on the first day of each month
following the Fourth Amendment Effective Date.”

(i)         Section 7.12(a) of the Existing Credit Agreement is hereby deleted
in its entirety and replaced with the following:

“(a)      Total Leverage Ratio.  Commencing on September 30, 2019, permit the
Total Leverage Ratio for the Borrower and its Subsidiaries on a consolidated
basis for any Test Period ending on and as of the last day of a fiscal quarter
set forth below to be greater than the ratio set forth opposite such Test Period
below:

Fiscal Quarter Ending

Total Leverage Ratio

September 30, 2019

1.75:1.00

December 31, 2019

1.75:1.00

March 31, 2020

1.50:1.00

June 30, 2020

1.50:1.00

September 30, 2020

1.50:1.00

December 31, 2020

1.50:1.00

March 31, 2021

1.50:1.00

June 30, 2021

1.50:1.00

September 30, 2021

1.50:1.00

 

(j)         Section 7.12(b) of the Existing Credit Agreement is hereby deleted
in its entirety and replaced with the following:

“(b)      Fixed Charge Coverage Ratio.  Commencing on September 30, 2019, permit
the Fixed Charge Coverage Ratio for the Borrower and its Subsidiaries on a
consolidated basis for any Test Period ending on and as of the last day of a
fiscal quarter set forth below to be less than the ratio set forth opposite such
Test Period below:

 





8

--------------------------------------------------------------------------------

 



Fiscal Quarter Ending

Fixed Charge Coverage Ratio

September 30, 2019

2.25:1.00

December 31, 2019

2.50:1.00

March 31, 2020

2.75:1.00

June 30, 2020

3.00:1.00

September 30, 2020

3.00:1.00

December 31, 2020

3.00:1.00

March 31, 2021

3.00:1.00

June 30, 2021

3.00:1.00

September 30, 2021

3.00:1.00

 

(k)        Section 7.12(e) of the Existing Credit Agreement is hereby deleted in
its entirety.

(l)         Section 8.01(b) of the Existing Credit Agreement is hereby deleted
in its entirety and replaced with the following:

“(b)      Specific Covenants.  The Borrower fails to perform or observe any
term, covenant or agreement contained in any of Section 2.02(b)(vii),  Section
6.01(a),  (b) and (c),  Section 6.03,  Section 6.05 (with respect to such
Person's legal existence), Section 6.08,  Section 6.11,  Section 6.12,  Section
6.14,  Section 6.16,  Section 6.18 or Article VII; or”

(m)       Section 8.03 of the Existing Credit Agreement is hereby amended and
restated in its entirety as follows:

“Section 8.03   Application of Funds. If the circumstances described in
Section 2.08(g) have occurred, or after the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable), including in any proceeding under any Debtor Relief Law, any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and Section 10.05 and
amounts payable under Article III) payable to each Agent in its capacity as
such;





9

--------------------------------------------------------------------------------

 



Second, to payment that portion of the Obligations constituting the Unused Line
Fee and the Fourth Amendment Fee, ratably among the Lenders in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting the Upfront
First-Out Fee, any accrued but uncapitalized Unpaid First-Out PIK Fee Amounts
and the Exit Fee, ratably among the Lenders in proportion to the respective
amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting the Upfront
Initial Fee and any accrued but uncapitalized Unpaid Initial PIK Fee Amounts,
ratably among the Lenders in proportion to the respective amounts described in
this clause Fourth payable to them;

Fifth, to payment of that portion of the Obligations constituting indemnities
and other amounts (other than principal and interest) payable to the Lenders
(including amounts payable under Article III), in each case relating to the
Incremental Loans, ratably among them in proportion to the amounts described in
this clause Fifth payable to them;

Sixth, to payment of that portion of the Obligations constituting indemnities
and other amounts (other than principal and interest) payable to the Lenders
(including amounts payable under Article III), in each case relating to the
First-Out Loans, ratably among them in proportion to the amounts described in
this clause Sixth payable to them;

Seventh, to payment of that portion of the Obligations constituting indemnities
and other amounts (other than principal and interest) payable to the Lenders
(including amounts payable under Article III), in each case relating to the
Initial Loans, ratably among them in proportion to the amounts described in this
clause Seventh payable to them;

Eighth, to the payment of that portion of the Obligations constituting the
Minimum Incremental Loan Interest Amount, Default Rate interest and
post-petition interest, in each case relating to the Incremental Loans, ratably
among the Lenders in proportion to the respective amounts described in this
clause Eighth payable to them;

Ninth, to payment of that portion of the Obligations constituting accrued,
unpaid interest (including, but not limited to, Default Rate interest, accrued
but uncapitalized PIK Interest and post‑petition interest), in each case
relating to the First-Out Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Ninth payable to them;





10

--------------------------------------------------------------------------------

 



Tenth, to payment of that portion of the Obligations constituting the accrued,
unpaid interest (including, but not limited to, Default Rate interest, accrued
but uncapitalized PIK Interest and post‑petition interest) and the Prepayment
Premium, in each case relating to the Initial  Loans, ratably among the Lenders
in proportion to the respective amounts described in this clause Tenth payable
to them;

Eleventh, to the payment of all other Obligations of the Loan Parties that are
due and payable to the Administrative Agent and the other Secured Parties on
such date, in each case relating to the Incremental Loans, ratably based upon
the respective aggregate amounts of all such Obligations owing to the
Administrative Agent and the other Secured Parties on such date;

Twelfth, to the payment of all other Obligations of the Loan Parties that are
due and payable to the Administrative Agent and the other Secured Parties on
such date, in each case relating to the First-Out Loans, ratably based upon the
respective aggregate amounts of all such Obligations owing to the Administrative
Agent and the other Secured Parties on such date;

Thirteenth, to the payment of all other Obligations of the Loan Parties that are
due and payable to the Administrative Agent and the other Secured Parties on
such date, in each case relating to the Initial Loans, ratably based upon the
respective aggregate amounts of all such Obligations owing to the Administrative
Agent and the other Secured Parties on such date; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.”

(n)        Section 8.04 of the Existing Credit Agreement is hereby amended and
restated in its entirety as follows:

“Section 8.04   Other Amounts Due.  In the event of repayment of the Obligations
at any time prior to the Maturity Date, for any reason, including (a) upon an
acceleration of the Obligations under this Agreement whether pursuant to the
actions of the Required Lenders or automatically, (b) foreclosure and sale of
the Collateral, (c) sale of the Collateral in any proceeding under any Debtor
Relief Law or (d) pursuant to any restructuring, reorganization or compromise of
the Obligations by the confirmation of a plan of reorganization or any other
plan of compromise, restructure or arrangement in any proceeding under any
Debtor Relief Law, then in view of the impracticability and extreme difficulty
of ascertaining the actual amount of damages to the Administrative Agent and the
Lenders or profits lost by the Administrative Agent and the Lenders as a result
of such early termination, and by mutual agreement of the parties as to a
reasonable estimate and calculation of the lost profits or damages of the
Administrative Agent and the Lenders, there shall be an amount due and payable
to the Lenders equal to the full amount of (i) the Prepayment Premium that would
have been





11

--------------------------------------------------------------------------------

 



payable pursuant to Section 2.02(a)(ii) hereof as if the Obligations were
voluntarily repaid upon such repayment date, (ii) the Unused Line Fee, the
Fourth Amendment Fee, the Upfront Initial Fee, the Upfront First-Out Fee, all
accrued and uncapitalized Upfront Initial Fee PIK Amounts and all accrued and
uncapitalized Upfront First-Out Fee PIK Amounts, (iii) the Minimum Incremental
Loan Interest Amount and (iv) the Exit Fee.”

(o)        The Existing Credit Agreement shall be amended to insert a new
Schedule 2.1(c), which shall read as follows:

SCHEDULE 2.01(c)

INCREMENTAL LOAN COMMITMENTS

Lender

Incremental Loan Commitment

Centre Lane Partners Master Credit Fund II, L.P.

$1,125,000

Centre Lane Partners IV, L.P.

$1,875,000

 

ARTICLE IV

Representations and Warranties

Section 4.1.     Representations and Warranties. In order to induce the Agents
and the Lenders to enter into this Fourth Amendment, each Loan Party hereby
represents and warrants to the Agents and each Lender as follows:

(a)        After giving effect to this Fourth Amendment, the representations and
warranties of the Borrower and each other Loan Party contained in Article V of
the Existing Credit Agreement or any other Loan Document shall be true and
correct in all material respects on and as of the date hereof; provided that to
the extent that such representations and warranties specifically refer to an
earlier date, they shall be true and correct in all material respects as of such
earlier date; provided further that any representation and warranty that is
qualified as to “materiality”, “Material Adverse Effect” or similar language
shall be true and correct (after giving effect to any qualification therein) in
all respects on such respective dates (except in the case of the representation
contained in Section 5.05(b) of the Existing Credit Agreement, such
representation shall be true and correct as of December 31, 2017).

(b)        The execution, delivery and performance of this Fourth Amendment have
been duly authorized by all necessary action on the part of, and duly executed
and delivered by each of the Loan Parties.

(c)        After giving effect to this Fourth Amendment, the Loan Parties are in
full compliance with each of the Loan Documents.

(d)        No Material Adverse Effect has occurred since the Closing Date.





12

--------------------------------------------------------------------------------

 



(e)        No Default or Event of Default currently exists or shall be in
existence immediately after giving effect to this Fourth Amendment.

ARTICLE V

Effectiveness

Section 5.1.     Effectiveness.  This Fourth Amendment shall become effective as
of the date set forth above on which each of the following conditions is
satisfied:

(a)        The Administrative Agent shall have received duly executed signature
pages to this Fourth Amendment signed by each Loan Party, the Administrative
Agent and the Lenders.

(b)        The Administrative Agent shall have received, for further
distribution to each Lender, a fee in an amount of $74,735.54.

(c)        The Borrower shall have paid to Chapman and Cutler LLP, counsel to
the Administrative Agent, all reasonable and documented out-of-pocket legal fees
and expenses incurred in connection with this Fourth Amendment and any
outstanding invoices in respect of reasonable legal fees and expenses of the
Administrative Agent incurred in connection with the Loan Documents.

ARTICLE VI

Miscellaneous

Section 6.1.     Reference to and Effect on the Loan Documents.

(a)        On and after the date hereof, each reference in the Credit Agreement
to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like import
referring to the Credit Agreement, and each reference in the other Loan
Documents to the “Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Existing Credit Agreement after giving effect to this Fourth Amendment.

(b)        Except as specifically set forth in this Fourth Amendment, the Credit
Agreement and the other Loan Documents shall remain in full force and effect and
are hereby ratified and confirmed.

(c)        Except as specifically set forth in this Fourth Amendment, the
execution, delivery and performance of this Fourth Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of the Administrative Agent, the Collateral Agent or any Lender
under the Existing Credit Agreement or any of the other Loan Documents.

Section 6.2.     Release.  As a material part of the consideration for the
Administrative Agent, the Collateral Agent and the Lenders entering into this
Fourth Amendment, the Borrower and each other Loan Party (collectively, the
“Releasors”) agree as follows (the “Release Provision”):

(a)        Other than with respect to the agreements of the Lenders specifically
set forth herein, the Releasors, jointly and severally, hereby release and
forever discharge the





13

--------------------------------------------------------------------------------

 



Administrative Agent, the Collateral Agent, each Lender and the Administrative
Agent’s, the Collateral Agent’s and each Lender’s predecessors, successors,
assigns, participants, officers, managers, directors, shareholders, partners,
employees, agents, attorneys and other professionals, representatives, parent
corporations, subsidiaries, and affiliates (hereinafter all of the above
collectively referred to as the “Lender Group”), from any and all claims,
counterclaims, demands, damages, debts, agreements, covenants, suits, contracts,
obligations, liabilities, accounts, offsets, rights, actions, and causes of
action of any nature whatsoever and whether arising at law or in equity,
presently possessed, whether known or unknown, whether liability be direct or
indirect, liquidated or unliquidated, presently accrued, whether absolute or
contingent, foreseen or unforeseen, and whether or not heretofore asserted
arising out of, arising under or related to the Loan Documents (collectively,
the “Claims”), that Releasors may have or allege to have against any or all of
the Lender Group and that arise from events occurring before the date hereof.

(b)        The Releasors agree not to sue any of the Lender Group nor in any way
assist any other person or entity in suing the Lender Group with respect to any
of the Claims released herein.  The Release Provision may be pleaded as a full
and complete defense to, and may be used as the basis for an injunction against,
any action, suit, or other proceeding which may be instituted, prosecuted, or
attempted in breach of the release contained herein.

(c)        The Releasors acknowledge, warrant, and represent to Lender Group
that:

(i)         The Releasors have read and understand the effect of the Release
Provision.  The Releasors have had the assistance of independent counsel of
their own choice, or have had the opportunity to retain such independent
counsel, in reviewing, discussing, and considering all the terms of the Release
Provision; and if counsel was retained, counsel for Releasors has read and
considered the Release Provision and advised Releasors with respect to the
same.  Before execution of this Fourth Amendment, the Releasors have had
adequate opportunity to make whatever investigation or inquiry they may deem
necessary or desirable in connection with the subject matter of the Release
Provision.

(ii)       The Releasors are not acting in reliance on any representation,
understanding, or agreement not expressly set forth herein.  The Releasors
acknowledge that Lender Group has not made any representation with respect to
the Release Provision except as expressly set forth herein.

(iii)      The Releasors have executed this Fourth Amendment and the Release
Provision thereof as a free and voluntary act, without any duress, coercion, or
undue influence exerted by or on behalf of any person or entity.

(iv)       The Releasors are the sole owners of the Claims released by the
Release Provision, and the Releasors have not heretofore conveyed or assigned
any interest in any such Claims to any other person or entity.





14

--------------------------------------------------------------------------------

 



(d)        The Releasors understand that the Release Provision was a material
consideration in the agreement of the Administrative Agent, the Collateral Agent
and each Lender to enter into this Fourth Amendment.

(e)        It is the express intent of the Releasors that the release and
discharge set forth in the Release Provision be construed as broadly as possible
in favor of Lender Group so as to foreclose forever the assertion by the
Releasors of any Claims released hereby against Lender Group.

(f)         If any term, provision, covenant, or condition of the Release
Provision is held by a court of competent jurisdiction to be invalid, illegal,
or unenforceable, the remainder of the provisions shall remain in full force and
effect.

(g)        The Releasors acknowledge that they may hereafter discover facts in
addition to or different from those that they now know or believe with respect
to the Claims released herein, but the Releasors expressly shall have and intend
to fully, finally and forever have released and discharged any and all such
Claims.  The Releasors expressly waive any provision of statutory or decisional
law to the effect that a general release does not extend to Claims that the
releasing party does not know or suspect to exist in such party’s favor at the
time of executing the release.

Section 6.3.     Guarantor’s Acknowledgement and Agreement. By signing below,
each Guarantor (a) acknowledges, consents and agrees to this Fourth Amendment,
(b) acknowledges and agrees that its obligations in respect of the Guarantee,
the Security Agreement and the other Collateral Documents are not released,
diminished, waived, modified or impaired in any manner by this Fourth Amendment
or any of the provisions contemplated herein, (c) ratifies and confirms its
obligations under the Guarantee, the Security Agreement and the other Collateral
Documents, and (d) acknowledges and agrees that it has no claims or offsets
against, or defenses or counterclaims to, the Guarantee, the Security Agreement,
any other Collateral Documents or any other Loan Documents or Obligations.

Section 6.4.     Fees. The Borrower hereby affirms its obligation under the
Credit Agreement to reimburse the Administrative Agent, the Collateral Agent and
the Lenders for all reasonable and documented out‑of‑pocket costs and expenses
incurred in connection with the preparation, negotiation, execution and delivery
of this Fourth Amendment, including but not limited to all Attorney Costs.

Section 6.5.     Headings.  The headings in this Fourth Amendment are included
for convenience of reference only and will not affect in any way the meaning or
interpretation of this Fourth Amendment.

Section 6.6.     Governing Law.  This Fourth Amendment, and all claims, disputes
and matters arising hereunder or thereunder or related hereto or thereto, will
be governed by, and construed in accordance with, the laws of the State of New
York applicable to contracts executed in and to be performed entirely within
that state.

Section 6.7.     Counterparts.  This Fourth Amendment may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and





15

--------------------------------------------------------------------------------

 



delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Fourth Amendment.  Delivery of
an executed counterpart of this Fourth Amendment by facsimile or a scanned copy
by electronic mail shall be equally as effective as delivery of an original
executed counterpart of this Fourth Amendment.

Section 6.8.     Severability.  If any term or other provision of this Fourth
Amendment is invalid, illegal or incapable of being enforced by any rule of law,
or public policy, all other conditions and provisions of this Fourth Amendment
will nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner adverse to any party.  Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
will negotiate in good faith to modify this Fourth Amendment so as to effect the
original intent of the parties as closely as possible in an acceptable manner to
the end that the transactions contemplated hereby are fulfilled to the extent
possible.

Section 6.9.     Binding Effect.  This Fourth Amendment will be binding upon and
inure to the benefit of and is enforceable by the respective successors and
permitted assigns of the parties hereto.

[Remainder of page intentionally left blank; signatures on following pages.]

 

 



16

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above. 

 

GLOBAL POWER EQUIPMENT GROUP INC., as Borrower

 

 

 

 

 

By:

/s/ Tracy D. Pagliara

 

 

Tracy D. Pagliara

 

 

Co-President and Co-Chief Executive Officer

 

 

 

 

 

Acknowledged and agreed:

 

 

 

 

 

GLOBAL POWER PROFESSIONAL SERVICES INC.

 

WILLIAMS GLOBAL SERVICES, INC.

 

WILLIAMS INDUSTRIAL SERVICES GROUP, L.L.C.

 

WILLIAMS INDUSTRIAL SERVICES, LLC

 

WILLIAMS SPECIALTY SERVICES, LLC

 

WILLIAMS PLANT SERVICES, LLC

 

CONSTRUCTION & MAINTENANCE PROFESSIONALS, LLC

 

BRADEN HOLDINGS, LLC

 

STEAM ENTERPRISES, L.L.C.

 

GPEG, LLC

 

each as Guarantor

 

 

 

 

 

By:

/s/ Tracy D. Pagliara

 

 

Tracy D. Pagliara

 

 

Vice President

 

 

 

 

 

KOONTZ-WAGNER CUSTOM CONTROLS HOLDINGS LLC as Guarantor

 

 

 

By:

/s/ Tracy D. Pagliara

 

 

Tracy D. Pagliara

 

 

President

 

 



[Signature Page to Fourth Amendment]

--------------------------------------------------------------------------------

 



 

CENTRE LANE PARTNERS MASTER

 

CREDIT FUND II, L.P., as Administrative

 

Agent and Collateral Agent, and as a Lender

 

 

 

 

 

By:

/s/ Luke Gosselin

 

 

Name: Luke Gosselin

 

 

Title: Managing Director

 

 

 

 

 

CENTRE LANE PARTNERS IV, L.P., as Lender

 

 

 

 

 

By:

/s/ Quinn Morgan

 

 

Name: Quinn Morgan

 

 

Title: Managing Director

 

 

--------------------------------------------------------------------------------